Citation Nr: 0615956	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for lumps on the neck, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for breathing problems 
and respiratory sensitivity, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for joint pain and 
aches, to include pain and aching of the hips and shoulders, 
claimed as due to an undiagnosed illness.

5.  Entitlement to an increased rating for atopic dermatitis 
and folliculitis, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1987 to March 
1994.  He received the Southwest Asia Service Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California.  

When the case was before the Board in March 2005 the issues 
of entitlement to service connection for parasomnia and 
short-term memory loss were denied.  The Board remanded the 
remaining issues, as set forth above, for development of the 
record.  The case was returned to the Board in April 2006 for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO on June 
21, 1994.

2.  The claims of entitlement to service connection for 
fatigue, lumps on the neck, breathing problems, and joint 
pain, and the claim for an increased rating for atopic 
dermatitis and folliculitis, are new claims, received in 
January 2001.

3.  The veteran failed to report for scheduled VA 
examinations and good cause for his failure to report is not 
shown.


CONCLUSION OF LAW

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness, is denied.  38 C.F.R. § 3.655 
(2005).

2.  Entitlement to service connection for lumps on the neck, 
claimed as due to an undiagnosed illness, is denied.  38 
C.F.R. § 3.655 (2005).

3.  Entitlement to service connection for breathing problems 
and respiratory sensitivity, claimed as due to an undiagnosed 
illness, is denied.  38 C.F.R. § 3.655 (2005).

4.  Entitlement to service connection for joint pain and 
aches, to include pain and aching of the hips and shoulders, 
claimed as due to an undiagnosed illness, is denied.  38 
C.F.R. § 3.655 (2005).

5.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis and folliculitis is denied.  38 C.F.R. § 
3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
January 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in August 2001 instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  The letter apprised the veteran of the information and 
evidence necessary to substantiate his claim.  The letter 
also indicated what evidence had been received.  

An additional VCAA letter was sent to the veteran in March 
2005.  The letter instructed the veteran regarding the 
evidence and information necessary to substantiate his claim.  
The law pertaining to service connection and increased 
ratings was set forth.  The letter apprised the veteran of 
the evidence already of record and indicated what types of 
evidence the veteran could submit in support of his claims.  
The veteran was told which evidence VA was responsible for 
obtaining and that VA would make reasonable efforts to obtain 
other properly identified evidence.  The letter also 
explained that the veteran could choose a Veterans Service 
Organization to assist in his representation.  The veteran's 
claim was subsequently adjudicated and a supplemental 
statement of the case was issued in February 2006.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, identified VA treatment records have been 
obtained and associated with the record.  The veteran has 
been afforded VA examinations, and VA examinations were 
scheduled as a result of the Board's March 2005 remand.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

The veteran first submitted a claim for VA compensation in 
June 1994 on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  He indicated that he sought service 
connection for knee injuries, a skin rash, sinusitis, and a 
facial laceration.  His claim was adjudicated in February 
1995.

In January 2001, the veteran wrote to the RO and indicated 
that he sought an increased rating for his skin condition.  
He also noted that he wanted to file a new disability claim 
relating to Gulf War Illness.  

The veteran was afforded various VA examinations in February 
2002 and May 2002.  His new claims were adjudicated in a 
November 2002 rating decision.

When the veteran's case was before the Board in March 2005, 
the Board determined that additional development of the 
record was necessary.  It noted that a February 2002 VA ear, 
nose and throat examination had recorded a palpable right 
lymph node.  The Board directed that examinations be 
conducted to ascertain the nature and extent of the veteran's 
complaints of fatigue, joint pain, and the swollen lymph 
node, to include whether the veteran had any chronic 
disability manifested by such symptoms.  The veteran was also 
to have been afforded an examination to determine the nature 
and extent of any disability manifested by chronic cough and 
restrictive lung disease.  Finally, the Board directed that 
the veteran be afforded a VA examination to determine the 
extent of his skin disorder.  

Examinations were scheduled in April 2005, but the veteran 
failed to report.  The RO determined that the examination 
notifications were sent to the incorrect address and 
rescheduled the examination for January and February 2006.  A 
report from the VA Medical Center shows that the veteran 
canceled these examinations.

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2005).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received IN 
June 1994.  Any other claim, such as the submission by the 
veteran in January 2001, might include a new claim for 
service connection; however, the initial application for 
compensation (original claim) was filed in June 1994.  Any 
other new claim would come under the guidance of other 
original claim as set forth in the regulation.  38 C.F.R. 
§ 3.655 (2005).

Since the veteran's January 2001 claim falls within the 
parameter of "any other original claim," the claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  As 
noted by the Board in its March 2005 remand, entitlement to 
these claimed benefits cannot be established without a 
current VA examination and a medical opinion based upon a 
review of the record.

The veteran has failed to provide any reasons for his failure 
to report for the VA examinations.  Under the circumstances, 
his claims must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for lumps on the neck, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for breathing problems and 
respiratory sensitivity, claimed as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for joint pain and aches, 
to include pain and aching of the hips and shoulders, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to an increased rating for atopic dermatitis and 
folliculitis is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


